DETAILED ACTION
Response to Amendment
In the amendment dated 5/3/21, the following has occurred: Claim 1 has been amended; and Claims 2 and 5-6 are cancelled.
Claims 1, 3-4, and 7-17 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 5/3/21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., US 20140113202 (hereinafter, Sun; as cited on the IDS), in view of foreign reference KR 10-2014-0116720 (hereinafter, KR’720; as cited on the IDS).
As to Claim 1:
	Sun discloses an electrolyte additive composition comprising:
a borate-based lithium compound represented by Formula 1 as shown below; and 
wherein the electrolyte additive composition does not comprise a phosphate-based compound (Abstract, Fig. 1, [0031, 0089-0092] – Sun discloses that the electrolyte additive is just a boron anion as shown and does not disclose any phosphate compound; thus, it inherently does not disclose the additive comprise a phosphate based compound):
	
    PNG
    media_image1.png
    115
    172
    media_image1.png
    Greyscale

	Wherein, in Formula 1 above additive (Abstract, Fig. 1, [0031, 0089-0092]).
	Furthermore, Sun discloses specifically in example 6 [0132-0135] that the above fluorine-substitute lithium malonate(dilfuoriate)borate can be synthesized where R1 is H and R2 is F.  
	However, Sun does not further disclose a nitrile-based compound represented by Formula 2 and its claimed amount.
	In the same field of endeavor, KR’720 discloses an electrolyte for lithium secondary battery having a lithium borate-based lithium compound as the electrolyte additive (Title, Abstract, [0010, 0012]) similar to that of Sun.  KR’720 further teaches that additive such as adiponitrile can be used in the amount of 0.5 to 10% by weight with respect to the total amount of the non-aqueous electrolyte 
It would have been obvious to a person skilled in the art at the time of the invention to incorporate adiponitrile in the amount with respect to the amount of lithium borate-based compound as taught above by KR’720 to the electrolyte of Sun as Sun teaches that the addition of adiponitrile can be used to form a solid SEI film at the negative electrode and prevent the oxidation reaction of the electrolyte to produce a lithium secondary battery having excellent cycle characteristics [0012].
As to Claim 3:
Sun does not further disclose an adiponitrile.
	In the same field of endeavor, KR’720 discloses an electrolyte for lithium secondary battery having a lithium borate-based lithium compound as the electrolyte additive (Title, Abstract, [0010, 0012]) similar to that of Sun.  KR’720 further teaches that additive such as adiponitrile can be used in the amount of 0.5 to 10% by weight with respect to the total amount of the non-aqueous electrolyte solution and about 3 to 10% by weight of the lithium borate-based compound [0012].  KR’720 teaches that the addition of adiponitrile can be used to form a solid SEI film at the negative electrode and prevent the oxidation reaction of the electrolyte to produce a lithium secondary battery having excellent cycle characteristics [0012].
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate adiponitrile in the amount as taught above by KR’720 to the electrolyte of Sun as Sun teaches that the addition of adiponitrile can be used to form a solid SEI film at the negative electrode and prevent the oxidation reaction of the electrolyte to produce a lithium secondary battery having excellent cycle characteristics [0012].

	Sun discloses the electrolyte comprising fluoroethylene carbonate [0105].
As to Claim 7:
Sun discloses the electrolyte additive composition does not comprise a phosphate-based compound (Abstract, Fig. 1, [0031, 0089-0092] – Sun discloses that the electrolyte additive is just a boron anion as shown and does not disclose any phosphate compound; thus, it inherently does not disclose the additive comprise a phosphate based compound.  Note that the phosphate of claim 7 also falls in the scope of the phosphate-based compound of Claim 1 and that claim 7 does not further limit the scope of the claim but actually broaden the scope of the claim).
As to Claim 8:
Sun discloses an electrolyte for a lithium secondary battery, the electrolyte (title, Abstract) comprising: 
the electrolyte additive composition of claim 1 (see claim 1 above);
a lithium salt [0009, 0110]; and a non-aqueous organic solvent (see “non-ionic solvent… carbonate solvents… propylene carbonate… ethylene carbonate…” [0105]).
As to Claim 9:
	Sun discloses the electrolyte additive composition is included in an amount of about 2-5 wt % of additive in the electrolyte (see “… with 2 wt % and 5 wt % DMBIm.BFMB…”, [0145]).
As to Claim 10:
	Sun discloses the lithium secondary battery comprising the electrolyte of claim 8 (title, Abstract; see Claim 8 above).
As to Claim 11:
Sun discloses the electrolyte additive composition is included in an amount of about 2-5 wt % of additive in the electrolyte (see “… with 2 wt % and 5 wt % DMBIm.BFMB…”, [0145]).

	Additionally, it would have been obvious to a skilled artisan to modify the disclosed range of Sun to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 12:
	Sun does not further disclose a nitrile-based compound represented by Formula 2 in the claimed amount.
	KR’720 further teaches that additive such as adiponitrile can be used in the amount of 0.5 to 10% by weight with respect to the total amount of the non-aqueous electrolyte solution and about 3 to 10% by weight of the lithium borate-based compound [0012], which is a one to one (1:1) ratio.  KR’720 teaches that the addition of adiponitrile can be used to form a solid SEI film at the negative electrode and prevent the oxidation reaction of the electrolyte to produce a lithium secondary battery having excellent cycle characteristics [0012].
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate adiponitrile in the amount as taught above by KR’720 to the electrolyte of Sun as Sun teaches that the addition of adiponitrile can be used to form a solid SEI film at the negative electrode 
As to Claim 13:
Sun discloses the electrolyte additive composition does not comprise a phosphate-based compound (Abstract, Fig. 1, [0031, 0089-0092] – Sun discloses that the electrolyte additive is just a boron anion as shown and does not disclose any phosphate compound; thus, it inherently does not disclose the additive comprise a phosphate based compound.  Note that the phosphate of claim 7 also falls in the scope of the phosphate-based compound of Claim 1 and that claim 7 does not further limit the scope of the claim but actually broaden the scope of the claim).
As to Claim 14:
	Sun discloses that the additive non-solvent amount can be between 0.1 up to 20 wt% [0104, 0105].
Even though Sun does not disclose the same range, Sun does disclose a range that overlaps the claimed range.  
	Thus, it would have been obvious to a skilled artisan to modify the disclosed range of Sun to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 15:
Sun discloses the electrolyte comprising fluoroethylene carbonate [0105].

	Sun discloses the non-aqueous organic solvent comprises at least one selected from the group consisting of linear or cyclic carbonate or ester solvent [0105].
As to Claim 17:
	Sun discloses the lithium ion salt such as fluorosulfonates (e.g., CF.sub.3SO.sub.3.sup.-, CF.sub.3CF.sub.2SO.sub.3.sup.-, CF.sub.3(CF.sub.2).sub.2SO.sub.3.sup.-, CHF.sub.2CF.sub.2SO.sub.3.sup.-, and the like), the fluoroalkoxides (e.g., CF.sub.3O.sup.-, CF.sub.3CH.sub.2O.sup.-, CF.sub.3CF.sub.2O.sup.-, and pentafluorophenolate) [0110].
Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. 
Applicant’s main contention is that Sun only teaches a broad form of the claimed phosphate-based compound and does not teach that the broad formula can actually be the composition of Formula 1a.  Applicant pointed out that Sun does specifically teach the claimed Formula 1a but it was part of a laundry list of composition that includes six-membered, five-membered or fused ring.   However, Sun does in example 6 of paragraph 0132-0136 specifically talk about synthesizing a fluorine-substituted lithium malonate(difluoro)borate where R1 is H and R2 is F.  Thus, the argument regarding that Sun does not specifically teaches Formula 1a is not persuasive.  
Regarding the unexpected result and affidavit, it is noted that the unexpected result was needed to show, in case if Sun does not specifically teach Formula 1a, it would be helpful to show that Formula 1a in a specific amount would show unexpected result.  However, as explained above, Sun does disclose Formula 1a in a specifically example.  
For the reasons above, applicant's arguments have been fully considered but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723